Pierpoint, J.
The question arises in. this case on a demurrer to the plaintiff’s declaration. The plaintiff seeks to recover the damages he claims to have sustained in consequence of the neg" lect or refusal of the selectmen of the defendant town, to make out and deliver to him the rate bills of the State and county tax, to be collected of the inhabitants of said town, during a period *327when he was acting as the constable of said town, and by law the •collector of the State and other taxes.
On examining the declaration, it is not perfectly obvious on what ground the pleader intended to base his right of recovery, whether it is that the defendants and himself had entered into an agreement in pursuance of the provisions of the 66th section of the 15th chapter of the Compiled Statutes, which agreement the defendants had violated to his damage, or upon the ground that having elected him constable, and thereby made him the collector of taxes, the selectmen had neglected to deliver to him the tax bills, as they are required by law to do, whereby he lost the profits to be derived from the collection of the same.
But regarding it in either aspect, we think the facts alleged are not sufficient to entitle the plaintiff to recover. It does not appear from the declaration that any contract was entered into between the plaintiff and the defendant, by which the town became obligated to give him the collection of any particular taxes, or amount of taxes. It might well have been understood that the person who should take the office of constable should have the State and county tax to collect, if any was collected during the time ho was in office, as the law makes him the collector, and no other person could collect them, but to obligate the town to give him the collection of any particular amount of taxes, or of any particular tax, so as to make them liable in case of failure, would require a contract to that effect, explicit in its terms, and sanctioned by the inhabitants in town meeting assembled; or made by some person having express authority from the town to bind them in that respect. No such contract is set forth in the declaration. The most that can be claimed on a liberal construction of the facts alleged is that they amount to an understanding between the parties, as to the amount of the plaintiff’s compensation for the collection of such taxes as he should collect during the time he was in office. And this would seem to be the only contract which the statute intended to give the town authority to make with their constable. At all events we are quite clear that to bind the town to the extent claimed in this case, requires a contract of the most clear and explicit kind to that effect, and made by some one having full authority so to do.
*328It does not appear that anything was said to the plaintiff on the subject by any one having authority from the town to make; such a contract. The moderator of the meeting could have no' such authority. The right of the plaintiff to collect all taxes that were to be collected during his term of office could not depend upon any such contract with the town, and it can hardly be supposed that the parties would make or rely on such a contract when the statute expressly gives that right to the person elected constable.
It is equally clear that the plaintiff is not entitled to recover in consequence of the neglect of the selectmen to make out and ^deliver to him the rate bills so as to enable him to collect the taxes, and thereby earn the specified compensation. Indeed it is not claimed in argument that the plaintiff is entitled to recover on this ground.
The result is the judgment of the county court,- sustaining the demurrer, is affirmed.